Exhibit 10.1

 

 

 

TITAN MACHINERY INC.

 

(a Delaware corporation)

 

$135,000,000

 

3.75% Convertible Senior Notes due 2019

 

PURCHASE AGREEMENT

 

Dated:  April 18, 2012

 

 

 

--------------------------------------------------------------------------------


 

TITAN MACHINERY INC.

 

(a Delaware corporation)

 

$135,000,000

 

3.75% Convertible Senior Notes due 2019

 

PURCHASE AGREEMENT

 

April 18, 2012

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

One Bryant Park
New York, New York 10036

 

Wells Fargo Securities, LLC
375 Park Avenue
4th Floor
New York, New York 10152

 

as Representatives of the several Initial Purchasers

 

Ladies and Gentlemen:

 

Titan Machinery Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), Wells Fargo Securities, LLC (“Wells Fargo”) and
each of the other Initial Purchasers named in Schedule A hereto (collectively,
the “Initial Purchasers,” which term shall also include any initial purchaser
substituted as hereinafter provided in Section 11 hereof), for whom Merrill
Lynch and Wells Fargo are acting as representatives (in such capacity, the
“Representatives”), with respect to (i) the sale by the Company and the purchase
by the Initial Purchasers, acting severally and not jointly, of the respective
principal amounts set forth in said Schedule A of $135,000,000 aggregate
principal amount of the Company’s 3.75% Convertible Senior Notes due 2019 (the
“Initial Securities”) and (ii) the grant by the Company to the Initial
Purchasers, acting severally and not jointly, of the option to purchase all or
any part of an additional $15,000,000 aggregate principal amount of its 3.75%
Convertible Senior Notes due 2019 (the “Option Securities” and, together with
the Initial Securities, the “Securities”) to cover overallotments.  The
Securities are to be issued pursuant to an indenture dated as of April 24, 2012
(the “Indenture”) between the Company and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered. 
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom.  Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the

 

--------------------------------------------------------------------------------


 

registration requirements of the 1933 Act is available (including the exemption
afforded by Rule 144A (“Rule 144A”) of the rules and regulations promulgated
under the 1933 Act (the “1933 Act Regulations”) by the Securities and Exchange
Commission (the “Commission”)).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated April 18, 2012 prior to the Applicable
Time (as defined below) (such document, as it may be amended or supplemented,
the “Preliminary Offering Memorandum”) and has prepared and will deliver to each
Initial Purchaser, on the date hereof or the next succeeding business day,
copies of a final offering memorandum April 18, 2012 (such document, as it may
be amended or supplemented, the “Final Offering Memorandum”), each for use by
such Initial Purchaser in connection with its solicitation of purchases of, or
offering of, the Securities.  “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
or any amendment or supplement to either such document), including exhibits
thereto and any documents incorporated therein by reference, which has been
prepared and delivered by the Company to the Initial Purchasers, in the case of
the Preliminary Offering Memorandum prior to the Applicable Time, in connection
with their solicitation of purchases of, or offering of, the Securities.   The
Company will prepare a final term sheet reflecting the final terms of the
Securities, in the form set forth in Schedule B hereto (the “Final Term Sheet”),
and will deliver such Final Term Sheet to the Initial Purchasers prior to the
Applicable Time in connection with their solicitation of purchases of, or
offering of, the Securities. The Company agrees that, unless it obtains the
prior written consent of the Representatives, it will not make any offer
relating to the Securities by any written materials other than the Offering
Memorandum and the Issuer Written Information. “Issuer Written Information”
means (i) any writing intended for general distribution to investors as
evidenced by its being specified in Schedule C hereto, including the Final Term
Sheet, and (ii) any “road show” that is a “written communication” within the
meaning of the 1933 Act.  “General Disclosure Package” means the Preliminary
Offering Memorandum and any Issuer Written Information specified on Schedule C
hereto and issued at or prior to 6:00 P.M., New York City time, on April 18,
2012 or such other time as agreed by the Company and Merrill Lynch (such date
and time, the “Applicable Time”).

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information that
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) that is incorporated by reference in the
Offering Memorandum.

 

SECTION 1.                            Representations and Warranties.

 

(a)                                 Representations and Warranties by the
Company.  The Company represents and warrants to each Initial Purchaser as of
the date hereof, the Applicable Time, the Closing Time (as defined below) and
any Date of Delivery (as defined below), and agrees with each Initial Purchaser,
as follows:

 

(i)                                     General Disclosure Package; Rule 144A
Eligibility.  The Company hereby confirms that it has authorized the use of the
General Disclosure Package, including the Preliminary Offering Memorandum and
the Final Term Sheet, and the Final Offering Memorandum in connection with the
offer and sale of the Securities by the Initial Purchasers.  The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Time,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the 1934 Act, or quoted in a U.S. automated
interdealer quotation system.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  No Registration Required; No General
Solicitation.  Subject to compliance by the Initial Purchasers with the
representations and warranties of the Initial Purchasers and the procedures set
forth in Section 6 hereof, it is not necessary in connection with the offer,
sale and delivery of the offered Securities to the Initial Purchasers and to
each Subsequent Purchaser in the manner contemplated by this Agreement, the
General Disclosure Package and the Final Offering Memorandum to register the
Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).  None of the Company, its
Affiliates or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation) has engaged,
in connection with the offering of the offered Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the 1933 Act Regulations. For purposes of this Agreement, the term
“Affiliate” has the meaning set forth in Rule 501(b) under the 1933 Act
Regulations.

 

(iii)                               Accurate Disclosure.  As of the Applicable
Time, neither (A) the General Disclosure Package nor (B) any Issuer Written
Information, when considered together with the General Disclosure Package,
included, includes or will include an untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  The Final Offering Memorandum, as of its date, at the
Closing Time or at any Date of Delivery, did not, does not and will not contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The documents
incorporated or deemed to be incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, when such documents incorporated or
deemed to be incorporated by reference were filed with the Commission, when read
together with the other information in the General Disclosure Package or the
Final Offering Memorandum, as the case may be, did not, does not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser expressly for use
therein.  For purposes of this Agreement, the only information so furnished
shall be the information in the first paragraph under the heading “Plan of
Distribution—Commissions and Discounts, the third sentence under the heading
“Plan of Distribution—New Issue of Notes” and the information in the first
paragraph under the heading “Plan of Distribution—Price Stabilization and Short
Positions” in the Offering Memorandum (collectively, the “Initial Purchaser
Information”).

 

(iv)                              Incorporation of Documents by Reference.  The
documents incorporated or deemed to be incorporated by reference in the Offering
Memorandum, when they became effective or at the time they were or hereafter are
filed with the Commission, complied and will comply in all material respects
with the requirements of the 1934 Act and the rules and regulations of the
Commission under the 1934 Act (the “1934 Act Regulations”).

 

(v)                                 Independent Accountants.  To the Company’s
knowledge, the accountants who certified the financial statements and supporting
schedules included, or incorporated by reference, in the Offering Memorandum are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act, the 1934 Act Regulations and the Public Company
Accounting Oversight Board. For purposes of this agreement, the term “knowledge”
means, with

 

3

--------------------------------------------------------------------------------


 

respect to the Company, the actual knowledge, after reasonable inquiry, of the
Company’s executive officers.

 

(vi)                              Financial Statements.  The financial
statements included or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, together with the related schedules
and notes, present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved.  The supporting schedules, if any, present fairly in accordance with
GAAP the information required to be stated therein.  The selected financial data
and the summary financial information included in the Offering Memorandum
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included therein. 
Except as included therein, no historical or pro forma financial statements or
supporting schedules are required to be included or incorporated by reference in
the Offering Memorandum under the 1933 Act or the 1933 Act Regulations.  All
disclosures contained in the General Disclosure Package or the Final Offering
Memorandum, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the 1934 Act
and Item 10 of Regulation S-K of the 1933 Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(vii)                           No Material Adverse Change in Business.  Except
as otherwise stated therein, since the respective dates as of which information
is given in the General Disclosure Package or the Final Offering Memorandum,
(A) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its Subsidiaries (as defined below) considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there have been no transactions entered into by the Company or any
of its Subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its Subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock (other
than grants of stock options and other stock-based awards under the Company’s
2005 Equity Incentive Plan).

 

(viii)                        Good Standing of the Company.  The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware and has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Final Offering Memorandum and to enter
into and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.

 

(ix)                              Good Standing of Subsidiaries.  Each
subsidiary of the Company identified on Schedule D to this Agreement (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized and
is validly existing in good standing under the laws of the jurisdiction of

 

4

--------------------------------------------------------------------------------


 

its incorporation or organization, has corporate or similar power and authority
to own, lease and operate its properties and to conduct its business as
described in the General Disclosure Package and the Final Offering Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not result in a Material
Adverse Effect.  Except as otherwise disclosed in the General Disclosure Package
and the Final Offering Memorandum and except for any directors’ qualifying
shares, all of the issued and outstanding capital stock of each Subsidiary has
been duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity.  None
of the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any security holder of such
Subsidiary.  Other than the Subsidiaries and the Company’s one-third percentage
interest in Rural Tower Network, LLC, a North Dakota limited liability company,
and except for marketable securities held for investment purposes in amounts
less than 5% of the outstanding equity of the issuer, the Company, directly or
indirectly, owns no capital stock or other equity or ownership or proprietary
interest in any corporation, partnership, association, trust or other entity. 
The Company has no “significant subsidiary” (as that term is defined in Rule
1-02(w) of Regulation S-X under the 1933 Act) other than the Subsidiaries.

 

(x)                                 Capitalization.  The authorized, issued and
outstanding shares of capital stock of the Company are as set forth in the
Offering Memorandum under the caption “Capitalization” (except for subsequent
issuances, if any, pursuant to this Agreement, pursuant to reservations,
agreements or employee benefit plans referred to in the General Disclosure
Package and the Final Offering Memorandum or pursuant to the exercise of
convertible securities or options referred to in the General Disclosure Package
and the Final Offering Memorandum).

 

(xi)                              Authorization of Agreement.  This Agreement
has been duly authorized, executed and delivered by the Company.

 

(xii)                           Authorization of the Indenture.  The Indenture
has been duly authorized by the Company and, when duly executed and delivered by
the Company and the Trustee, will constitute a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

(xiii)                        Authorization of the Securities and the Common
Stock.  The Securities have been duly authorized and, at the Closing Time, will
have been duly executed by the Company and, when authenticated, issued and
delivered in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor as provided in this Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law), and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.  The
Company has duly authorized and reserved the issuance of 3,000,000 shares of the
Company’s Common Stock, par value $0.00001 per share (the

 

5

--------------------------------------------------------------------------------


 

“Common Stock”), upon conversion of the Securities by all necessary corporate
action, and, contingent upon the Company receiving the requisite approval from
holders of its Common Stock to amend the Company’s certificate of incorporation
to increase the number of authorized shares of Common Stock so that the number
of authorized and unissued shares of Common Stock that have not been reserved or
committed for any other purpose is at least equal to the then-current “maximum
number of underlying shares” as defined in the General Disclosure Package, the
Company will have duly authorized and reserved the issuance of such “maximum
number of underlying shares” upon conversion of the Securities by all necessary
corporate action. Such shares of Common Stock, when issued upon conversion of
the Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued and will be fully paid and non-assessable; no holder of
such shares will be subject to personal liability by reason of being such a
holder; and the issuance of such shares upon such conversion will not be subject
to the preemptive or other similar rights of any security holder of the Company.

 

(xiv)                       Description of the Securities, the Common Stock and
the Indenture.  The Securities and the Indenture will conform in all material
respects to the respective statements relating thereto contained in the General
Disclosure Package and the Final Offering Memorandum.  The Common Stock conforms
to all statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same.

 

(xv)                          Common Stock Registration and Listing Approval. 
The Common Stock is registered pursuant to Section 12(b) of the 1934 Act and is
listed on The NASDAQ Global Select Market and neither the Company nor any of its
Subsidiaries has taken any action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The NASDAQ Global Select Market nor has the
Company received any notification that the Commission or NASDAQ is contemplating
terminating such registration or listing. The Company has complied in all
material respects with the applicable requirements of The NASDAQ Global Select
Market for maintenance of listing the Common Stock thereon.

 

(xvi)                       Registration Rights.  There are no persons with
registration rights or other similar rights to have any securities registered
for sale or sold by the Company under the 1933 Act.

 

(xvii)                    Absence of Violations, Defaults and Conflicts. 
Neither the Company nor any of its Subsidiaries is (A) in violation of its
charter, by-laws or similar organizational document, (B) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of them may be bound or
to which any of the properties or assets of the Company or any Subsidiary is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not, singly or in the aggregate, result in a Material Adverse Effect,
or (C) in violation of any law, statute, rule, regulation, judgment, order, writ
or decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its Subsidiaries or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, singly or in the aggregate, result in a Material
Adverse Effect.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein and in the General
Disclosure Package and the Final Offering Memorandum (including the issuance and
sale of the Securities and the use of the proceeds from the sale of the
Securities as

 

6

--------------------------------------------------------------------------------


 

described therein under the caption “Use of Proceeds”) and compliance by the
Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any Subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of the provisions of the charter, by-laws or similar
organizational document of the Company or any of its Subsidiaries or any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity.  As used herein, a “Repayment Event” means any event or condition that
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its Subsidiaries.

 

(xviii)                 Absence of Labor Dispute.  No labor dispute with the
employees of the Company or any of its Subsidiaries exists or, to the knowledge
of the Company, is imminent, and the Company is not aware of any existing or
imminent labor disturbance by the employees of any of its or any Subsidiary’s
principal suppliers, manufacturers, customers or contractors, which, in either
case, would result in a Material Adverse Effect.

 

(xix)                       Absence of Proceedings.  Except as disclosed in the
General Disclosure Package and the Final Offering Memorandum, there is no
action, suit, proceeding, inquiry or investigation before or brought by any
Governmental Entity now pending or, to the knowledge of the Company, threatened,
against or involving the Company or any of its Subsidiaries, which would be
reasonably expected to result in a Material Adverse Effect, or which would be
reasonably expected to materially and adversely affect their respective
properties or assets or the consummation of the transactions contemplated in
this Agreement or the performance by the Company of its obligations hereunder;
and the aggregate of all pending legal or governmental proceedings to which the
Company or any such Subsidiary is a party or of which any of their respective
properties or assets is the subject which are not described in the General
Disclosure Package and the Final Offering Memorandum, including ordinary routine
litigation incidental to the business, would not reasonably be expected to
result in a Material Adverse Effect.

 

(xx)                          Absence of Further Requirements.  No filing with,
or authorization, approval, consent, license, order, registration, qualification
or decree of, any Governmental Entity is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement or for the due execution,
delivery and performance of the Indenture, except such as have been already
obtained and except for such filings, authorizations, approvals, consents,
licenses, orders, registrations, qualifications or decrees as may be required
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers.

 

(xxi)                       Possession of Licenses and Permits.  (A) The Company
and each of its Subsidiaries holds, and is operating in compliance in all
material respects with, all franchises, grants, authorizations, licenses,
permits, easements, consents, certificates and orders of any governmental or
self-regulatory body required for the conduct of its business and all such
franchises, grants, authorizations, licenses, permits, easements, consents,
certifications and orders are valid and in full force and effect; (B) neither
the Company nor any of its Subsidiaries has received notice of any revocation or
modification of any such franchise, grant, authorization,

 

7

--------------------------------------------------------------------------------


 

license, permit, easement, consent, certification or order or has reason to
believe that any such franchise, grant, authorization, license, permit,
easement, consent, certification or order will not be renewed in the ordinary
course; and (C) the Company and each of its Subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees; except, with respect to each of the foregoing,
as such failures to hold or so operate, for such notices of revocation,
modification and non-renewal and for such compliance with laws, regulations,
orders and decrees that would not, singly or in the aggregate, result in a
Material Adverse Effect.

 

(xxii)                    Title to Property.  The Company and its Subsidiaries
have good and marketable title to all real property owned by them and good title
to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, material liens, security interests, claims, restrictions or
encumbrances of any kind except such as (A) are described in the General
Disclosure Package and the Final Offering Memorandum or (B) do not, singly or in
the aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries; and all of the leases and subleases material to the
business of the Company and its Subsidiaries, considered as one enterprise, and
under which the Company or any of its Subsidiaries holds properties described in
the General Disclosure Package and the Final Offering Memorandum, are in full
force and effect, and neither the Company nor any such Subsidiary has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any Subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

 

(xxiii)                 Possession of Intellectual Property.  The Company and
each of its Subsidiaries owns, possesses, licenses or can acquire or license on
reasonable terms, all Intellectual Property (as defined below) necessary for the
conduct of the Company’s and its Subsidiaries’ business as now conducted or, to
the extent disclosed in the General Disclosure Package and the Final Offering
Memorandum, to be conducted, except as such failure to own, possess, or acquire
such rights would not reasonably be expected to result in a Material Adverse
Effect.  Furthermore, (A) to the knowledge of the Company, there is no
infringement, misappropriation or violation by third parties of any such
Intellectual Property, except as such infringement, misappropriation or
violation would not reasonably be expected to result in a Material Adverse
Effect; (B) there is no pending or, to the knowledge of the Company, threatened,
action, suit, proceeding or claim by others challenging the Company’s or any of
its Subsidiaries’ rights in or to any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (C) the Intellectual Property owned by the Company and its Subsidiaries,
and to the knowledge of the Company, the Intellectual Property licensed to the
Company and its Subsidiaries, has not been adjudged invalid or unenforceable, in
whole or in part, and there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (D) there is no
pending or, to the knowledge of the Company, threatened, action, suit,
proceeding or claim by others that the Company or any of its Subsidiaries
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, neither the Company nor any of its
Subsidiaries has received any written notice of such claim and the Company is
unaware of any other fact which would form a reasonable basis for any such
claim; and (E) to the Company’s knowledge, no employee of the Company or any of
its Subsidiaries is in or has ever been in violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure

 

8

--------------------------------------------------------------------------------


 

agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its Subsidiaries or actions undertaken by the employee while employed
with the Company or any of its Subsidiaries, except as such violation would not
reasonably be expected to result in a Material Adverse Effect.  “Intellectual
Property” shall mean all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, domain names, technology, know-how and other
intellectual property.

 

(xxiv)                Environmental Laws.  Except as described in the General
Disclosure Package and the Final Offering Memorandum or would not, singly or in
the aggregate, result in a Material Adverse Effect, (A) neither the Company nor
any of its Subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its Subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
Subsidiaries and (D) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Entity, against
or affecting the Company or any of its Subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 

(xxv)                   Accounting Controls and Disclosure Controls.  The
Company and each of its Subsidiaries maintain effective internal control over
financial reporting (as defined under Rule 13-a15 and 15d-15 under the 1934 Act
Regulations) and a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (E) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as described in the General Disclosure
Package and the Final Offering Memorandum, since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company and each of its
Subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under

 

9

--------------------------------------------------------------------------------


 

the 1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.  The Company is in compliance in
all material respects with all applicable provisions of the Sarbanes-Oxley Act
and the rules and regulations of the Commission thereunder.  The Company has
not, directly or indirectly, extended or maintained credit, or arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any of its directors or executive officers in violation
of applicable laws, including Section 402 of the Sarbanes-Oxley Act.

 

(xxvi)                    Payment of Taxes.  All United States federal income
tax returns of the Company and its Subsidiaries required by law to be filed have
been filed and all taxes shown by such returns or otherwise assessed, which are
due and payable, have been paid, except assessments against which appeals have
been or will be promptly taken and as to which adequate reserves have been
provided. The United States federal income tax returns of the Company through
the fiscal year ended January 31, 2012 have been settled and no assessment in
connection therewith has been made against the Company. The Company and its
Subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns would not result in a Material
Adverse Effect, and has paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Company and its Subsidiaries, except for such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been established by the Company. The charges, accruals and
reserves on the books of the Company in respect of any income and corporation
tax liability for any years not finally determined are adequate to meet any
assessments or re-assessments for additional income tax for any years not
finally determined, except to the extent of any inadequacy that would not result
in a Material Adverse Effect.

 

(xxvii)                 Insurance.  The Company and each of its Subsidiaries
carries, or is covered by, insurance in such amounts and covering such risks as
the Company reasonably believes is adequate for the conduct of their businesses
and the value of their properties and as is customary for companies engaged in
similar businesses in similar industries; all policies of insurance and any
fidelity or surety bonds insuring the Company or any of its Subsidiaries or its
business, assets, employees, officers and directors are in full force and
effect; the Company and its Subsidiaries are in compliance with the terms of
such policies and instruments in all material respects; there are no material
claims by the Company or any of its Subsidiaries under any such policy or
instrument as to which any insurance company has notified the Company that it is
denying liability or defending under a reservation of rights clause; neither the
Company nor any of its Subsidiaries has, in the last three years, been denied
any insurance coverage sought or applied for; and neither the Company nor any of
its Subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(xxviii)              Investment Company Act.  The Company is not required, and
upon the issuance and sale of the Securities as herein contemplated and the
application of the net proceeds therefrom as described in the General Disclosure
Package and the Final Offering Memorandum will not be required, to register as
an “investment company” under the Investment Company Act of 1940, as amended
(the “1940 Act”).

 

(xxix)                      Absence of Manipulation.  Neither the Company nor,
to the Company’s knowledge, any Affiliate of the Company has taken, nor will the
Company take, or cause any

 

10

--------------------------------------------------------------------------------


 

Affiliate to take, directly or indirectly, any action that is designed, or would
be expected, to cause or result in, or that constitutes, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities or to result in a violation of Regulation M under
the 1934 Act.

 

(xxx)                         Finder’s Fee.  Other than as contemplated by this
Agreement or as disclosed in the General Disclosure Package and the Final
Offering Memorandum, the Company has not incurred any liability for any finder’s
or broker’s fee or agent’s commission in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

 

(xxxi)                      Foreign Corrupt Practices Act.  None of the Company,
any of its Subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee, Affiliate or other person acting on behalf of the
Company or any of its Subsidiaries, has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its Affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(xxxii)                   Money Laundering Laws.  The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.

 

(xxxiii)                OFAC.  None of the Company, any of its Subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or representative of the Company or any of its Subsidiaries is an
individual or entity (“Person”) currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), the United Nations Security Council (“UNSC”), the European
Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company located, organized or resident
in a country or territory that is the subject of Sanctions; and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiaries,
joint venture partners or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions or in any other manner that would
reasonably be expected to result in a violation by any Person (including any
Person participating in the offering contemplated by this Agreement, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

11

--------------------------------------------------------------------------------


 

(xxxiv)               Lending Relationship.  Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, the Company (i) does not
have any material lending or other relationship with any bank or lending
affiliate of any Initial Purchaser and (ii) does not intend to use any of the
proceeds from the sale of the Securities to repay any outstanding debt owed to
any Affiliate of any Initial Purchaser.

 

(xxxv)                  Statistical and Market-Related Data.  Any statistical
and market-related data included in the General Disclosure Package or the Final
Offering Memorandum are based on or derived from sources that the Company
believes, after reasonable inquiry, to be reliable and accurate and, to the
extent required, the Company has obtained the written consent to the use of such
data from such sources.

 

(xxxvi)               OSHA.  Each of the Company and its Subsidiaries (A) is in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all governmental authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (B) has received all material
permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted; and (C) is in
compliance, in all material respects, with all terms and conditions of such
permit, license or approval.  No action, proceeding, revocation proceeding,
writ, injunction or claim is pending or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries relating to Occupational Laws,
and the Company does not have knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings and would reasonably be expected to result
in a Material Adverse Effect.

 

(xxxvii)            ERISA.  Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its Affiliates for employees or former employees of the Company and its
Affiliates has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”).  No material prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan, excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency,” as defined in Section 412 of the Code, has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.

 

(b)                                 Officer’s Certificates.  Any certificate
signed by any officer of the Company or any of its Subsidiaries delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed a
representation and warranty by the Company to each Initial Purchaser as to the
matters covered thereby.

 

SECTION 2.                                Sale and Delivery to Initial
Purchasers; Closing.

 

(a)                                  Initial Securities.  On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company agrees to sell to each Initial
Purchaser, severally and not jointly, and each Initial Purchaser, severally and
not jointly, agrees to purchase from the

 

12

--------------------------------------------------------------------------------


 

Company, at the price set forth in Schedule A, the aggregate principal amount of
Initial Securities set forth in Schedule A, plus any additional principal amount
of Initial Securities that such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments as Merrill Lynch in its discretion shall make to ensure that any
sales or purchases are in authorized denominations.

 

(b)                                 Option Securities.  In addition, on the
basis of the representations and warranties herein contained and subject to the
terms and conditions herein set forth, the Company hereby grants an option to
the Initial Purchasers, severally and not jointly, to purchase the Option
Securities, at the price set forth in Schedule A.  The option hereby granted may
be exercised for 30 calendar days after the date hereof and may be exercised in
whole or in part from time to time only for the purpose of covering
overallotments made in connection with the offering and distribution of the
Initial Securities upon notice by the Representatives to the Company setting
forth the amount of Option Securities as to which the several Initial Purchasers
are then exercising the option and the time and date of payment and delivery for
such Option Securities.  Any such time and date of delivery (a “Date of
Delivery”) shall be determined by the Representatives, but shall not be later
than seven full business days after the exercise of said option, nor, except for
an exercise of said option prior to the Closing Time, earlier than two business
days after the exercise of said option, nor in any event prior to the Closing
Time.  If the option is exercised as to all or any portion of the Option
Securities, each of the Initial Purchasers, acting severally and not jointly,
will purchase that proportion of the total principal amount of Option Securities
then being purchased which the number of Initial Securities set forth in
Schedule A opposite the name of such Initial Purchaser bears to the total
principal amount of Initial Securities, subject in each case to such adjustments
as Merrill Lynch in its discretion shall make to ensure that any sales or
purchases are in authorized denominations.

 

(c)                                  Payment.  Payment of the purchase price
for, and delivery of certificates for, the Initial Securities shall be made at
the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY
10017, or at such other place as shall be agreed upon by the Representatives and
the Company, at 9:00 A.M. (New York City time) on the third (fourth, if the
pricing occurs after 4:30 P.M. (New York City time) on any given day) business
day after the date hereof (unless postponed in accordance with the provisions of
Section 11), or such other time not later than ten business days after such date
as shall be agreed upon by the Representatives and the Company (such time and
date of payment and delivery being herein called “Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company, on each Date of Delivery as specified in the notice from
Merrill Lynch to the Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them.  It is understood that
each Initial Purchaser has authorized the Representatives, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, that it has agreed to
purchase.  Merrill Lynch, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Initial Purchaser whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

 

13

--------------------------------------------------------------------------------


 

SECTION 3.                                Covenants of the Company.  The Company
covenants with each Initial Purchaser as follows:

 

(a)                                  Delivery of Offering Memorandum.  The
Company has delivered to each Initial Purchaser, without charge, as many copies
of the Preliminary Offering Memorandum (as amended or supplemented) thereto and
documents incorporated by reference therein as such Initial Purchaser reasonably
requested, and the Company hereby consents to the use of such copies.  The
Company will furnish to each Initial Purchaser, without charge, such number of
copies of the Final Offering Memorandum thereto and documents incorporated by
reference therein as such Initial Purchaser may reasonably request.

 

(b)                                 Notice and Effect of Material Events.  If at
any time prior to the completion of resales of the Securities by the Initial
Purchasers, any event shall occur or condition shall exist as a result of which
it is necessary, in the opinion of counsel for the Initial Purchasers or for the
Company, to amend or supplement the General Disclosure Package or the Final
Offering Memorandum in order that the General Disclosure Package or the Final
Offering Memorandum, as the case may be, will not include any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a Subsequent Purchaser, the Company will promptly
(A) give the Representatives notice of such event and (B) prepare any amendment
or supplement as may be necessary to correct such statement or omission and, a
reasonable amount of time prior to any proposed use or distribution, furnish the
Representatives with copies of any such amendment or supplement; provided that
the Company shall not use or distribute any such amendment or supplement to
which the Representatives or counsel for the Initial Purchasers shall object. 
The Company will furnish to the Initial Purchasers such number of copies of such
amendment or supplement as the Initial Purchasers may reasonably request.

 

(c)                                  Reporting Requirements.  Until the
completion of resales of the Securities by the Initial Purchasers, the Company
will file all documents required to be filed with the Commission pursuant to the
1934 Act within the time periods required by the 1934 Act and the 1934 Act
Regulations.  The Company has given the Representatives notice of any filings
made pursuant to the 1934 Act or 1934 Act Regulations within 48 hours prior to
the Applicable Time; the Company will give the Representatives notice of its
intention to make any such filing from the Applicable Time to the Closing Time
and will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Representatives or counsel
for the Initial Purchasers shall reasonably object.

 

(d)                                 Blue Sky Qualifications.  The Company will
use its best efforts, in cooperation with the Initial Purchasers, to qualify the
Securities for offering and sale under the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as the Representatives may
designate and to maintain such qualifications in effect so long as required to
complete the distribution of the Securities; provided, however, that the Company
shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

 

(e)                                  Use of Proceeds.  The Company will use the
net proceeds received by it from the sale of the Securities in the manner
specified in the General Disclosure Package and the Final Offering Memorandum
under “Use of Proceeds.”

 

14

--------------------------------------------------------------------------------


 

(f)                                    DTCC.  The Company will cooperate with
the Initial Purchasers and use its best efforts to permit the offered Securities
to be eligible for clearance and settlement through the facilities of The
Depository Trust & Clearing Corporation (“DTCC”).

 

(g)                                 Listing.  The Company will use its best
efforts to effect and maintain the listing of the Common Stock issuable upon
conversion of the Securities on the NASDAQ Global Select Market.

 

(h)                                 Restriction on Sale of Securities.  During a
period of 90 calendar days from the date of the Final Offering Memorandum, the
Company will not, without the prior written consent of the Representatives, (i)
directly or indirectly, offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer or dispose of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or file any registration statement under the 1933
Act with respect to any of the foregoing or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Common Stock,
whether any such swap or transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.  The foregoing sentence shall not apply to (A) the Securities to be
sold hereunder, (B) any shares of Common Stock issued by the Company upon
conversion of the Securities, (C) any shares of Common Stock issued by the
Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the General
Disclosure Package and the Final Offering Memorandum, (D) any shares of Common
Stock issued or options to purchase Common Stock granted pursuant to existing
employee benefit plans of the Company referred to in the General Disclosure
Package and the Final Offering Memorandum, and (E) any shares of Common Stock
issued pursuant to any non-employee director stock plan or dividend reinvestment
plan referred to in the General Disclosure Package and the Final Offering
Memorandum.

 

SECTION 4.                                Payment of Expenses.

 

(a)                                  Expenses.  The Company will pay or cause to
be paid all expenses incident to the performance of its obligations under this
Agreement, including (i) preparation, issuance and delivery of the Securities to
the Initial Purchasers and the Common Stock issuable upon conversion thereof and
any charges of DTCC in connection therewith, (ii) the fees and disbursements of
the Company’s counsel, accountants and other advisors, (iii) the qualification
of the Securities under securities laws in accordance with the provisions of
Section 3(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation of the Blue Sky Survey and any supplement
thereto, (iv) the preparation, printing and delivery to the Initial Purchasers
of copies of each Preliminary Offering Memorandum, any Issuer Written
Information, the Final Term Sheet and the Final Offering Memorandum and any
amendments or supplements thereto and any costs associated with electronic
delivery of any of the foregoing by the Initial Purchasers to investors, (v) all
fees and expenses of the Trustee and any expenses of any transfer agent or
registrar for the Securities or the Common Stock issuable upon conversion of the
Securities, (vi) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including, without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, (vii) the fees and expenses incurred in
connection with the listing of the Common Stock issuable upon conversion of the
Securities on the NASDAQ Global Select Market and (viii) the costs and expenses
(including, without limitation, any damages or other amounts payable in
connection with legal or contractual liability) associated with the reforming of
any contracts for sale of the Securities made by

 

15

--------------------------------------------------------------------------------


 

the Initial Purchasers caused by a breach of the representation contained in the
first sentence of Section 1(a)(iii).

 

(b)                                 Termination of Agreement.  If this Agreement
is terminated by the Representatives in accordance with the provisions of
Section 5(k), Section 10(a)(i) or (iii) or Section 11 hereof, the Company shall
reimburse the Initial Purchasers for all of their out-of-pocket expenses,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers.

 

SECTION 5.                                Conditions of Initial Purchasers’
Obligations.  The obligations of the several Initial Purchasers hereunder are
subject to the accuracy of the representations and warranties of the Company
contained herein or in certificates of any officer of the Company or any of its
Subsidiaries, to the performance by the Company of its covenants and other
obligations hereunder, and to the following further conditions:

 

(a)                                  Opinion of Counsel for Company.  At the
Closing Time, the Representatives shall have received the favorable opinion,
dated the Closing Time, of Fredrikson & Byron, P.A., counsel for the Company, in
form and substance satisfactory to counsel for the Initial Purchasers, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers to the effect set forth in Exhibit A hereto and to such further
effect as counsel to the Initial Purchasers may reasonably request.

 

(b)                                 Opinion of Counsel for Initial Purchasers. 
At the Closing Time, the Representatives shall have received the favorable
opinion, dated the Closing Time, of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers in form and substance satisfactory to the
Representatives.  In giving such opinion such counsel may rely, as to all
matters governed by the laws of jurisdictions other than the law of the State of
New York, the General Corporation Law of the State of Delaware and the federal
securities laws of the United States, upon the opinions of counsel satisfactory
to the Representatives.  Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers and other representatives of the Company
and its Subsidiaries and certificates of public officials.

 

(c)                                  Officers’ Certificate.  At the Closing
Time, there shall not have been, since the date hereof or since the respective
dates as of which information is given in the General Disclosure Package or the
Final Offering Memorandum, any change that would constitute a Material Adverse
Effect, and the Representatives shall have received a certificate executed by
the Chief Executive Officer or the President of the Company and the Chief
Financial Officer or Treasurer of the Company, dated the Closing Time, to the
effect that (i) no changes have occurred that would constitute a Material
Adverse Effect, (ii) the representations and warranties of the Company in this
Agreement are true and correct with the same force and effect as though
expressly made at and as of the Closing Time and (iii) the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Time.

 

(d)                                 Accountant’s Comfort Letter.  At the time of
the execution of this Agreement, the Representatives shall have received from
Eide Bailly LLP a letter, dated such date, in form and substance satisfactory to
the Representatives, together with signed or reproduced copies of such letter
for each of the other Initial Purchasers containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Offering Memorandum.

 

(e)                                  Bring-down Comfort Letter.  At the Closing
Time, the Representatives shall have received from Eide Bailly LLP a letter,
dated as of the Closing Time, to the effect that they reaffirm the

 

16

--------------------------------------------------------------------------------


 

statements made in the letter furnished pursuant to subsection (d) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Time.

 

(f)                              Approval of Listing.  At the Closing Time, the
Common Stock issuable upon conversion of the Securities shall have been approved
for listing on the NASDAQ Global Select Market, subject only to official notice
of issuance.

 

(g)                           Lock-up Agreements.  At the date of this
Agreement, the Representatives shall have received an agreement substantially in
the form of Exhibit B hereto signed by the persons listed on Schedule E hereto.

 

(h)                           Maintenance of Rating.  Since the execution of
this Agreement, there shall not have been any decrease in or withdrawal of the
rating of any securities of the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization” (within the meaning of
Section 15E of the 1934 Act) or any notice given of any intended or potential
decrease in or withdrawal of any such rating or of a possible change in any such
rating that does not indicate the direction of the possible change.

 

(i)                                     Conditions to Purchase of Option
Securities.  In the event that the Initial Purchasers exercise their option
provided in Section 2(b) hereof to purchase all or any portion of the Option
Securities, the representations and warranties of the Company contained herein
and the statements in any certificates furnished by the Company and any of its
Subsidiaries hereunder shall be true and correct as of each Date of Delivery
and, at the relevant Date of Delivery, the Representatives shall have received:

 

(i)                                     Officers’ Certificate.  A certificate,
dated such Date of Delivery, of the Chief Executive Officer or President of the
Company and of the Chief Financial Officer or Treasurer of the Company
confirming that the certificate delivered at the Closing Time pursuant to
Section 5(c) hereof remains true and correct as of such Date of Delivery.

 

(ii)                                  Opinion of Counsel for Company.  If
requested by the Representatives, the favorable opinion of Fredrikson & Byron,
PA, counsel for the Company, in form and substance satisfactory to counsel for
the Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(a) hereof.

 

(iii)                               Opinion of Counsel for Initial Purchasers. 
If requested by the Representatives, the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

 

(iv)                              Bring-down Comfort Letter.  If requested by
the Representatives, a letter from Eide Bailly LLP, in form and substance
satisfactory to the Representatives and dated such Date of Delivery,
substantially in the same form and substance as the letter furnished to the
Representatives pursuant to Section 5(d) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than three business days prior to such Date of Delivery.

 

(j)                                     Additional Documents.  At the Closing
Time and at each Date of Delivery (if any), counsel for the Initial Purchasers
shall have been furnished with such documents and opinions as they may require
for the purpose of enabling them to pass upon the issuance and sale of the
Securities as herein contemplated, or in order to evidence the accuracy of any
of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company in

 

17

--------------------------------------------------------------------------------


 

connection with the issuance and sale of the Securities as herein contemplated
shall be satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers.

 

(k)                                  Termination of Agreement.  If any condition
specified in this Section shall not have been fulfilled when and as required to
be fulfilled, this Agreement, or, in the case of any condition to the purchase
of Option Securities on a Date of Delivery that is after the Closing Time, the
obligations of the several Initial Purchasers to purchase the relevant Option
Securities, may be terminated by the Representatives by notice to the Company at
any time at or prior to Closing Time or such Date of Delivery, as the case may
be, and such termination shall be without liability of any party to any other
party except as provided in Section 4 and except that Sections 1, 7, 8, 9, 14,
15, 16 and 17 shall survive any such termination and remain in full force and
effect.

 

SECTION 6.                                Subsequent Offers and Resales of the
Securities.

 

(a)          Offer and Sale Procedures.  Each of the Initial Purchasers and the
Company hereby establishes and agrees to observe the following procedures in
connection with the offer and sale of the Securities:

 

(i)                                     Offers and Sales.  Offers and sales of
the Securities shall be made to such persons and in such manner as is
contemplated by the Offering Memorandum.  Each Initial Purchaser severally
agrees that it will not offer, sell or deliver any of the Securities in any
jurisdiction outside the United States except under circumstances that will
result in compliance with the applicable laws thereof, and that it will take at
its own expense whatever action is required to permit its purchase and resale of
the Securities in such jurisdictions.  The Company has not entered into any
contractual arrangement, other than this Agreement, with respect to the
distribution of the Securities or the Common Stock issuable upon conversion of
the Securities and the Company will not enter into any such arrangement except
as contemplated thereby.

 

(ii)                                  No General Solicitation.  No general
solicitation or general advertising (within the meaning of Rule 502(c) under the
1933 Act Regulations) will be used in the United States in connection with the
offering or sale of the Securities.

 

(iii)                               Legends.  Each of the Securities will bear,
to the extent applicable, the legend contained in “Notice to Investors” in the
General Disclosure Package and the Final Offering Memorandum for the time period
and upon the other terms stated therein.

 

(iv)                              Minimum Principal Amount.  No sale of the
Securities to any one Subsequent Purchaser will be for less than U.S. $1,000
principal amount and no Security will be issued in a smaller principal amount.

 

(b)         Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:

 

(i)                                     Integration.  The Company agrees that it
will not and will cause its Affiliates not to, directly or indirectly, solicit
any offer to buy, sell or make any offer or sale of, or otherwise negotiate in
respect of, securities of the Company of any class if, as a result of the
doctrine of “integration” referred to in Rule 502 under the 1933 Act
Regulations, such offer or sale would render invalid (for the purpose of (i) the
sale of the offered Securities by the Company to the Initial Purchasers, (ii)
the resale of the offered Securities by the Initial Purchasers to Subsequent
Purchasers or (iii) the resale of the offered Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
1933 Act provided by Section 4(2) thereof or by Rule 144A thereunder or
otherwise.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Rule 144A Information.  The Company agrees
that, in order to render the offered Securities eligible for resale pursuant to
Rule 144A, while any of the offered Securities remain outstanding, it will make
available, upon request, to any holder of offered Securities or prospective
purchasers of Securities the information specified in Rule 144A(d)(4), unless
the Company furnishes information to the Commission pursuant to Section 13 or
15(d) of the 1934 Act.

 

(iii)                               Restriction on Resales.  Until the
expiration of one year after the original issuance of the offered Securities,
the Company will not, and will cause its Affiliates not to, resell any offered
Securities that are “restricted securities” (as such term is defined under Rule
144(a)(3)), whether as beneficial owner or otherwise (except as agent acting as
a securities broker on behalf of and for the account of customers in the
ordinary course of business in unsolicited broker’s transactions).

 

(c)                                  Representations, Warranties and Agreements
of the Initial Purchasers.  Each Initial Purchaser severally and not jointly
represents and warrants to, and agrees with, the Company that it is a Qualified
Institutional Buyer and an “accredited investor” within the meaning of Rule
501(a) under the 1933 Act Regulations. Each Initial Purchaser understands that
the offered Securities have not been and will not be registered under the 1933
Act and may not be offered or sold within the United States except pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act.  Each Initial Purchaser severally represents and
agrees that it has not offered or sold, and will not offer or sell, any offered
Securities constituting part of its allotment within the United States except in
accordance with Rule 144A or another applicable exemption from the registration
requirements of the 1933 Act.  Accordingly, neither it nor any person acting on
its behalf has made or will make offers or sales of the Securities in the United
States by means of any form of general solicitation or general advertising
(within the meaning of Regulation D) in the United States.  Each Initial
Purchaser will take reasonable steps to inform, and cause each of its affiliates
(as such term is defined in Rule 501(b) under the 1933 Act Regulations (each, an
“Affiliate”)) to take reasonable steps to inform, persons acquiring Securities
from such Initial Purchaser or Affiliate, as the case may be, in the United
States that the Securities (A) have not been and will not be registered under
the 1933 Act, (B) are being sold to them without registration under the 1933 Act
in reliance on Rule 144A or in accordance with another exemption from
registration under the 1933 Act, as the case may be, and (C) may not be offered,
sold or otherwise transferred except (1) to the Company, (2) outside the United
States in accordance with Regulation S or (3) inside the United States in
accordance with (x) Rule 144A to a person whom the seller reasonably believes is
a Qualified Institutional Buyer that is purchasing such Securities for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the 1933
Act.

 

SECTION 7.                                Indemnification.

 

(a)                                  Indemnification of Initial Purchasers.  The
Company agrees to indemnify and hold harmless each Initial Purchaser, its
Affiliates, its selling agents and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact included in any
Preliminary Offering Memorandum, the Final Offering Memorandum, the information
contained in the Final Term Sheet, any Issuer Written Information or any other
information used by or on behalf of the Company in connection with the offer or
sale of the

 

19

--------------------------------------------------------------------------------


 

Securities (or any amendment or supplement to the foregoing) or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 7(d) below) any such settlement is effected with the written consent of
the Company;

 

(iii)                               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel chosen by the
Representatives), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under (i) or
(ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

 

(b)                                 Indemnification of Company, Directors and
Officers.  Each Initial Purchaser severally agrees to indemnify and hold
harmless the Company, its directors, its officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in any Preliminary Offering
Memorandum or the Final Offering Memorandum or the information contained in the
Final Term Sheet (or any amendment or supplement to the foregoing) in reliance
upon and in conformity with the Initial Purchaser Information.

 

(c)                                  Actions against Parties; Notification. 
Each indemnified party shall give notice as promptly as reasonably practicable
to each indemnifying party of any action commenced against it in respect of
which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement.  In the case of parties indemnified
pursuant to Section 7(a) above, counsel to the indemnified parties shall be
selected by the Representatives, and, in the case of parties indemnified
pursuant to Section 7(b) above, counsel to the indemnified parties shall be
selected by the Company.  An indemnifying party may participate at its own
expense in the defense of any such action; provided, however, that counsel to
the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party.  In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.  No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 7 or

 

20

--------------------------------------------------------------------------------


 

Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)                                 Settlement without Consent if Failure to
Reimburse.  If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 7(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

SECTION 8.                                Contribution.  If the indemnification
provided for in Section 7 hereof is for any reason unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and of the Initial Purchasers, on the other hand,
in connection with the statements or omissions that resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.

 

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

21

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company.  The
Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

 

SECTION 9.                                Representations, Warranties and
Agreements to Survive.  All representations, warranties and agreements contained
in this Agreement or in certificates of officers of the Company or any of its
Subsidiaries submitted pursuant hereto, shall remain operative and in full force
and effect regardless of (i) any investigation made by or on behalf of any
Initial Purchaser or its Affiliates or selling agents, any person controlling
any Initial Purchaser, its officers or directors or any person controlling the
Company and (ii) delivery of and payment for the Securities.

 

SECTION 10.                          Termination of Agreement.

 

(a)                                  Termination.  The Representatives may
terminate this Agreement, by notice to the Company, at any time at or prior to
the Closing Time (i) if there has been, in the judgment of the Representatives,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the Final
Offering Memorandum, any change that constitutes a Material Adverse Effect, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Representatives, impracticable or
inadvisable to proceed with the completion of the offering or to enforce
contracts for the sale of the Securities, or (iii) if trading in any securities
of the Company has been suspended or materially limited by the Commission or the
NASDAQ Global Select Market, or (iv) if trading generally on the New York Stock
Exchange or in the NASDAQ Global Select Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other governmental authority, or (v) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (vi) if a banking moratorium has
been declared by either Federal or New York authorities.

 

(b)                                 Liabilities.  If this Agreement is
terminated pursuant to this Section, such termination shall be without liability
of any party to any other party except as provided in Section 4 hereof, and
provided further that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive such
termination and remain in full force and effect.

 

22

--------------------------------------------------------------------------------


 

SECTION 11.                          Default by One or More of the Initial
Purchasers.  If one or more of the Initial Purchasers shall fail at the Closing
Time or a Date of Delivery to purchase the Securities that it or they are
obligated to purchase under this Agreement (the “Defaulted Securities”), the
Representatives shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Initial Purchasers, or any
other initial purchasers, to purchase all, but not less than all, of the
Defaulted Securities in such amounts as may be agreed upon and upon the terms
herein set forth; if, however, the Representatives shall not have completed such
arrangements within such 24-hour period, then:

 

(i)                                     if the number of Defaulted Securities
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, each of the non-defaulting Initial Purchasers shall be
obligated, severally and not jointly, to purchase the full amount thereof in the
proportions that their respective underwriting obligations hereunder bear to the
underwriting obligations of all non-defaulting Initial Purchasers, or

 

(ii)                                  if the number of Defaulted Securities
exceeds 10% of the aggregate principal amount of the Securities to be purchased
on such date, this Agreement or, with respect to any Date of Delivery that
occurs after the Closing Time, the obligation of the Initial Purchasers to
purchase, and the Company to sell, the Option Securities to be purchased and
sold on such Date of Delivery, shall terminate without liability on the part of
any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default that does not result in a termination of this
Agreement or, in the case of a Date of Delivery that is after the Closing Time,
that does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the (i) Representatives or (ii) the Company shall
have the right to postpone Closing Time or the relevant Date of Delivery, as the
case may be, for a period not exceeding seven business days in order to effect
any required changes in the General Disclosure Package or the Final Offering
Memorandum or in any other documents or arrangements.  As used herein, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section 11.

 

SECTION 12.                          Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication. 
Notices to the Initial Purchasers shall be directed to Merrill Lynch at One
Bryant Park, New York, New York 10036, attention of Syndicate Department
(facsimile: (646) 855-3073), with a copy to ECM Legal (facsimile: (212)
230-8730), and Wells Fargo at 375 Park Avenue, New York, New York 10152,
Attention: Equity Syndicate Department (facsimile: (212) 214-5918); notices to
the Company shall be directed to it at 644 East Beaton Drive, West Fargo, North
Dakota 58078-2648, Attention: Chief Executive Officer, with a copy to
Fredrikson & Byron, P.A., 200 South Sixth Street, Suite 4000, Minneapolis,
Minnesota 55402, Attention: Melodie R. Rose.

 

SECTION 13.                          No Advisory or Fiduciary Relationship.  The
Company acknowledges and agrees that (a) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the initial offering
price of the Securities and any related discounts and commissions, is an
arm’s-length commercial transaction between the Company, on the one hand, and
the several Initial Purchasers, on the other hand, (b) in connection with the
offering of the Securities and the process leading thereto, each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, any of its Subsidiaries or their respective
stockholders, creditors, employees or any other party, (c) no Initial Purchaser
has assumed or will assume an advisory or fiduciary responsibility in favor of
the Company with respect to the offering of the Securities or the process
leading thereto (irrespective of

 

23

--------------------------------------------------------------------------------


 

whether such Initial Purchaser has advised or is currently advising the Company
or any of its Subsidiaries on other matters) and no Initial Purchaser has any
obligation to the Company with respect to the offering of the Securities except
the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
(e) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering of the Securities and the Company has
consulted its own respective legal, accounting, regulatory and tax advisors to
the extent it deemed appropriate.

 

SECTION 14.                          Parties.  This Agreement shall each inure
to the benefit of and be binding upon the Initial Purchasers and the Company and
their respective successors.  Nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers and the Company and their respective successors and
the controlling persons and officers and directors referred to in Sections 7 and
8 and their heirs and legal representatives, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained.  This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor by reason merely of
such purchase.

 

SECTION 15.                          Trial by Jury.  The Company (on its behalf
and, to the extent permitted by applicable law, on behalf of its stockholders
and Affiliates) and each of the Initial Purchasers hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

SECTION 16.                          GOVERNING LAW.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.

 

SECTION 17.                          Consent to Jurisdiction; Waiver of
Immunity. Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) shall
be instituted in (i) the federal courts of the United States of America located
in the City and County of New York, Borough of Manhattan or (ii) the courts of
the State of New York located in the City and County of New York, Borough of
Manhattan (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court (a “Related
Judgment”), as to which such jurisdiction is non-exclusive) of such courts in
any such suit, action or proceeding.  Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

 

SECTION 18.                          TIME. TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO
NEW YORK CITY TIME.

 

24

--------------------------------------------------------------------------------


 

SECTION 19.                          Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Agreement.

 

SECTION 20.                          Effect of Headings.  The Section headings
herein are for convenience only and shall not affect the construction hereof.

 

25

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

TITAN MACHINERY INC.

 

 

 

 

 

By

/s/ Ted O. Christianson

 

 

Name:  Ted O. Christianson

 

 

Title:  Vice President, Finance & Treasurer

 

--------------------------------------------------------------------------------


 

CONFIRMED AND ACCEPTED,
                                                as of the date first above
written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

 

 

By

       /s/ Mark Carano

 

Authorized Signatory

 

 

 

2

--------------------------------------------------------------------------------


 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By

       /s/ David Herman

 

Authorized Signatory

 

 

For themselves and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97.075% of the principal amount thereof.

 

Name of Initial Purchaser

 

Principal
Amount of
Securities

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

68,538,000

 

Wells Fargo Securities, LLC

 

$

56,078,000

 

U.S. Bancorp Investments, Inc.

 

$

4,673,000

 

BNP Paribas Securities Corp.

 

$

3,115,000

 

Comerica Securities, Inc.

 

$

2,596,000

 

Total

 

$

135,000,000

 

 

Sch A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRICING TERM SHEET

Strictly Confidential

Dated April 18, 2012

 

 

 


 

SCHEDULE C

 

Issuer Written Information

 

Final Term Sheet in the form set forth on Schedule B

 

Sch C - 1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

List of Subsidiaries of Titan Machinery Inc.

 

Name 

 

Ownership

 

Jurisdiction of
Incorporation/
Organization

 

 

 

 

 

 

 

Transportation Solutions, LLC

 

100

%

North Dakota

 

 

 

 

 

 

 

NW Property Solutions LLC

 

100

%

North Dakota

 

 

 

 

 

 

 

Titan European Holdings S.a.r.l. 

 

100

%

Luxembourg

 

 

 

 

 

 

 

Titan Machinery Austria GmbH*

 

70

%

Austria

 

 

 

 

 

 

 

Titan Machinery Romania S.R.L.*

 

70

%

Romania

 

 

 

 

 

 

 

Titan Machinery Bulgaria EAD*

 

70

%

Bulgaria

 

 

--------------------------------------------------------------------------------

*              Majority-owned subsidiaries of Titan European Holdings S.a.r.l.

 

Sch D - 1

--------------------------------------------------------------------------------


 

SCHEDULE E

 

List of Persons and Entities Subject to Lock-up

 

Name

 

Title

David Meyer

 

Chairman and Chief Executive Officer

Peter Christianson(1)

 

President, Chief Operating Officer, Director

Mark Kalvoda

 

Chief Financial Officer

Ted Christianson

 

Treasurer

Gordon Paul Anderson(2)

 

Director

Tony Christianson(3)

 

Director

James Williams

 

Director

James Irwin(4)

 

Director

John Bode

 

Director

Theodore Wright

 

Director

Stanley Dardis

 

Director

 

--------------------------------------------------------------------------------

(1)                      In addition to shares held directly, lock-up to apply
to shares beneficially owned by C.I. Farm Power, Inc.

 

(2)                      Mr. Anderson is permitted to sell up to 15,000 shares
of Common Stock on or after June 8, 2012.

 

(3)                      In addition to shares held directly, lock-up to apply
to shares beneficially owned by Adam Smith Growth Partners, LP, Adam Smith Fund,
LLC, Adam Smith Companies, LLC, and Cherry Tree Companies, LLC; provided that
Mr. Christianson and such entities are permitted to sell up to an aggregate of
90,000 shares of Common Stock on or after June 8, 2012.

 

(4)                      In addition to shares held directly, lock-up to apply
to shares beneficially owned by the James Irwin Revocable Trust.  Mr. Irwin is
permitted to sell up to 7,000 shares of Common Stock on or after June 8, 2012.

 

Sch E - 1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(b)

 

1.                                      Based solely upon the Certificate of
Good Standing issued by the Secretary of State of the State of Delaware on
April 24, 2012, the Company is duly incorporated and in good standing under the
laws of the State of Delaware.

 

2.                                      The Company has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum.

 

3.                                      Based solely upon Certificates of Good
Standing issued by the Secretaries of State of the respective states listed in
this Paragraph 3, each issued on or about April 24, 2012, the Company is
registered or qualified as a foreign corporation to transact business and is in
good standing in the States of Colorado, Iowa, Minnesota, Montana, Nebraska,
North Dakota, South Dakota, Wisconsin and Wyoming.

 

4.                                      The authorized and, to the knowledge of
Company counsel, based solely upon a certificate from officers of the Company
dated April 24, 2012, and without further investigation, inquiry or verification
by such counsel, the issued and outstanding capital stock of the Company is as
set forth in the Offering Memorandum in the column entitled “Actual” under the
caption “Capitalization” (except for subsequent issuances, if any, pursuant to
the Agreement or pursuant to reservations, agreements, employee benefit plans or
the exercise of convertible securities, options or warrants referred to in the
Offering Memorandum).

 

5.                                      Except as otherwise stated in the
Offering Memorandum and the General Disclosure Package, no stockholder of the
Company or any other person has any preemptive right, right of first refusal or
other similar right to subscribe for or purchase securities of the Company
arising (A) by operation of the Certificate of Incorporation or Bylaws of the
Company or the General Corporation Law of the State of Delaware or (B) to
Company’s counsel’s knowledge, by any agreement or other instrument listed as an
exhibit to the Company’s Form 10-K for the fiscal year ended January 31, 2012 or
in any reports filed subsequent thereto by the Company with the SEC.

 

6.                                      The Company has corporate power and
authority to enter into the Indenture, the Notes and the Agreement.

 

7.                                      The Indenture has been duly authorized,
executed and delivered by the Company and, assuming due execution and delivery
of the Indenture by the Trustee, is a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms.

 

8.                                      The Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

9.                                      The Notes have been duly authorized,
executed and delivered by the Company and, when duly authenticated as provided
in the Indenture and paid for as provided in the Agreement, will be duly and
validly issued and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms and will
be entitled to the benefits of the Indenture.

 

10.                               The Company has duly authorized by all
necessary corporate action the issuance of 3,000,000 shares of Common Stock upon
conversion of the Notes and adopted a resolution of the board of directors
specifying that at least such number shall be reserved for such issuance, and,
contingent upon

 

A-1

--------------------------------------------------------------------------------


 

the Company receiving the requisite approval from holders of its Common Stock to
amend the Company’s certificate of incorporation to increase the number of
authorized shares of Common Stock so that the number of authorized and unissued
shares of Common Stock that have not been reserved or committed for any other
purpose is at least equal to the then-current “maximum number of underlying
shares” (as defined in the Offering Memorandum), the Company will have duly
authorized by all necessary corporate action the issuance of such “maximum
number of underlying shares” upon conversion of the Notes and adopted a
resolution of the board of directors specifying that such maximum number shall
be reserved for such issuance, and, when issued upon conversion in accordance
with the terms of the Notes and the Indenture, such shares of Common Stock will
be validly issued, fully paid and non-assessable.

 

11.                               The Notes and the Indenture conform in all
material respects as to legal matters to the summary descriptions thereof
contained in the Offering Memorandum under the caption “Description of Notes”.

 

12.                               Assuming (i) the representations and
warranties of the Initial Purchasers and the Company contained in the Agreement
are true, correct and complete, (ii) compliance by the Initial Purchasers and
the Company with their respective agreements and covenants set forth in the
Agreement, and (iii) the accuracy and completeness of the representations and
warranties deemed to be made in accordance with the Offering Memorandum by
purchasers to whom the Initial Purchasers initially resell the Notes, it is not
necessary in connection with the offer, sale and delivery of the Notes to the
Initial Purchasers or in connection with the initial resale of such Notes by the
Initial Purchasers to a Subsequent Purchaser in the manner contemplated by the
Agreement and the Offering Memorandum to register the Notes under the 1933 Act
or to qualify the Indenture under the Trust Indenture Act, it being understood
that no opinion is expressed as to any subsequent resale of Notes.

 

13.                               Company counsel is not representing the
Company in any pending litigation in which the Company is a named defendant.

 

14.                               No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency, domestic or foreign (other than such as may be
required under the applicable securities laws of the various jurisdictions in
which the Notes will be offered or sold, as to which Company counsel expresses
no opinion) is required in connection with the due authorization, execution and
delivery of the Agreement, the Indenture or the Notes by the Company, or for the
performance by the Company as of the Closing of its obligations set forth
therein, or for the offering, issuance, sale or delivery of the Notes to the
Initial Purchasers or the initial resale of the Notes by the Initial Purchasers
in accordance with the terms of the Agreement and Offering Memorandum.

 

15.                               Neither the execution and delivery of any of
the Agreement, the Indenture or the Notes, the issuance and sale of the Notes,
nor the performance by the Company as of the Closing of its obligations set
forth therein will result in a breach or violation of (i) the Certificate of
Incorporation or Bylaws of the Company; (ii) any United States federal law,
Minnesota law, or the General Corporation Law of the State of Delaware; or
(iii) to the knowledge of Company counsel, any order of any United States
federal or Minnesota state court or governmental agency or body having
jurisdiction over the Company specifically naming the Company.

 

16.                               The information in the Offering Memorandum and
the General Disclosure Package under “Material United States Federal Income Tax
Considerations”,  subject to the limitations and qualifications described
therein, to the extent that it constitutes matters of tax law, summaries of tax
matters, or legal

 

A-2

--------------------------------------------------------------------------------


 

conclusions relating to tax law, has been reviewed by us and is correct in all
material respects.  We express no opinion concerning any tax consequences other
than those specifically set forth therein.

 

Such opinion letter will also include a statement substantially to the effect
that Company counsel does not believe that the Offering Memorandum contains or
incorporates any untrue statement of a material fact or omits to state or
incorporate a material fact required to be stated or incorporated therein or
necessary to make the statements stated or incorporated therein, in the light of
the circumstances under which they were made, not misleading.

 

Such opinions and statements will be limited to United States federal law,
Minnesota law and the General Corporation Law of the State of Delaware, and will
be subject to the definitions, assumptions, qualifications and exceptions as are
listed or referenced in the full text of the opinion letter therefor and those
that, as a matter of customary practice, are understood to be applicable
thereto.

 

A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(g)

 

April [    ], 2012

 

Merrill Lynch, Pierce, Fenner & Smith
                                                Incorporated

One Bryant Park
New York, New York 10036

 

Wells Fargo Securities, LLC
375 Park Avenue
4th Floor
New York, New York 10152

 

as Representatives of the several

Initial Purchasers to be named in the

within-mentioned Purchase Agreement

 

Re:                             Proposed Public Offering by Titan Machinery Inc.

 

Dear Sirs:

 

The undersigned, [a stockholder/officer/director](1) of Titan Machinery Inc., a
Delaware corporation (the “Company”), understands that Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and Wells Fargo Securities, LLC
(“Wells Fargo”), propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with the Company providing for the offering of $135,000,000
aggregate principal amount of the Company’s 3.75% Convertible Senior Notes due
2019 (the “Securities”).  In recognition of the benefit that such an offering
will confer upon the undersigned as [a stockholder/officer/director](2) of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
initial purchaser to be named in the Purchase Agreement that, during the period
beginning on the date hereof and ending on the date that is 90 days from the
date of the Purchase Agreement (the “Lock-Up Period”), the undersigned will
not[, and will cause C.I. Farm Power, Inc. (the “Lock-up Entity”) not to](3) [,
and will cause Adam Smith Growth Partners, LP, Adam Smith Fund, LLC, Adam Smith
Companies, LLC, and Cherry Tree Companies, LLC (collectively, the “Lock-up
Entities”), not to](4) [, and will cause the James Irwin Revocable Trust (the
“Lock-up Entity”) not to](5), without the prior written consent of Merrill Lynch
and Wells Fargo, directly or indirectly, (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, or otherwise
dispose of or transfer any shares of the Company’s common stock, par value
$0.00001 per

 

--------------------------------------------------------------------------------

(1)  Revise as appropriate.

 

(2)  Revise as appropriate.

 

(3)  Include for Peter Christianson.

 

(4)  Include for Tony Christianson.

 

(5)  Include for James Irwin.

 

B-1

--------------------------------------------------------------------------------


 

share (the “Common Stock”), or any securities convertible into or exchangeable
or exercisable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”), or exercise
any right with respect to the registration of any of the Lock-Up Securities, or
file or cause to be filed any registration statement in connection therewith,
under the Securities Act of 1933, as amended, or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.

 

The restrictions on transfer described in this Agreement shall not apply to and
no consent of Merrill Lynch and Wells Fargo shall be required for (1) a transfer
of Common Stock to a family member or trust so long as the transfer is not for
value; (2) if the undersigned is signing on behalf of a partnership, limited
liability company or corporation, transfers of Common Stock from such entity to
a partner, member or shareholder, as applicable, of such entity, provided the
transfer is not for value; (3) exercises of any stock option or warrant held by
the undersigned that expire during the Lock-Up Period, provided that no Lock-Up
Securities are sold in association with such exercise; (4) transfers of Common
Stock by will or intestate succession; [and] (5) transfers of Common Stock
pursuant to any order of, or settlement agreement not involving any public sale
of Lock-Up Securities approved by, any court of competent jurisdiction; [and
(6) one or more sales by the undersigned [and the Lock-up Entity](6) [and the
Lock-up Entities](7) of up to an aggregate of [              ](8) shares of
Common Stock so long as such sales occur on or after June 8, 2012]; provided,
however, that in any case referred to in clauses (1) and (2) above, it shall be
a condition to the transfer that (A) the transferee executes and delivers to
Merrill Lynch and Wells Fargo, not later than one business day prior to such
transfer, an executed agreement in substantially the form of this agreement, and
(B) the undersigned shall not be required to, and shall not voluntarily, file a
report under Section 16(a) of the Securities Exchange Act of 1934, as amended,
reporting a reduction in beneficial ownership of shares of Common Stock during
the Lock-Up Period and the undersigned and such transferee shall not, except to
the extent required by law, otherwise disclose such transfer (other than a
filing on a Form 4 or Form 5 made after the expiration of the Lock-Up Period).

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

 

 

Very truly yours,

 

 

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

(6)  Include for James Irwin.

 

(7)  Include for Tony Christianson.

 

(8)  Insert 90,000 for Tony Christianson, 15,000 for Gordon Paul Anderson and
7,000 for James Irwin.

 

B-2

--------------------------------------------------------------------------------